Citation Nr: 1435692	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-23 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a higher initial disability evaluation (rating) in excess of 10 percent for degenerative arthritis of the right knee, claimed as residuals of a tear of the anterior cruciate ligament (ACL) of the right knee (a right knee disability). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1984 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's right knee disability is manifested by no more than degenerative arthritis of the right knee, as established by X-ray evidence, resulting in pain and noncompensable limitation in motion; the right knee disability has not manifested ankylosis, recurrent subluxation or lateral instability, dislocation of the semilunar cartilage, malunion or non-union of the tibia and fibula, or genu recurvatum.  


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a higher initial evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The RO provided notice to the Veteran in December 2009, prior to the initial adjudication of the Veteran's claim of service connection for a right knee disability in September 2010.  As the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2013) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veterans service treatment records, post-service VA treatment records, private treatment records, VA examination reports from August 2010 and March 2014, and the Veteran's statements.  

As mentioned above, the Veteran was afforded VA examinations in August 2010 and March 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  Both VA examinations were thorough, adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, the VA examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  As a result, the Board finds the August 2010 and March 2014 VA examinations to be adequate for rating purposes of the issue on appeal.

In both his October 2010 Notice of Disagreement and his August 2012 Substantive Appeal to the Board, the Veteran challenged the competency of the VA examiner who conducted the August 2010 VA examination.  In essence, the Veteran has contended that the VA examiner is not competent to provide a VA examination regarding the right knee disability because he does not specialize in orthopedic medicine.  

Unless the claimant challenges the adequacy of an examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competency is challenged).  

When the adequacy of the examination is challenged, however, the Board may still assume the competency of any VA medical examiner, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or expertise to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Federal Circuit has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  

While the Veteran has challenged the adequacy of the August 2010 VA examination, his statements are more appropriately characterized as contentions that the VA examiner who performed the examination was not the most qualified individual to examiner his right knee disability, and as such, the VA examination results were not reflective of his current disability picture.  However, the Veteran has failed to provide a specific argument or evidence as to how the lack of an orthopedic specialty deems the VA examiner, a licensed physician, incompetent to offer an opinion regarding the severity of the Veteran's right knee disability.  Without a specific argument challenging the professional competence of the VA examiner, the Board finds that the VA examiner is qualified to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox, 20 Vet. App. at 569.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2013).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2012).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through him senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  

Rating Analysis for Degenerative Arthritis of the Right Knee

Service connection for degenerative arthritis of the right knee was granted in a September 2010 rating decision that assigned a 10 percent evaluation, which gave rise to this appeal.  The Veteran contends that the right knee disability is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 10 percent schedular evaluation now assigned.  Specifically, the Veteran reports that, during the appeal period, he experienced pain, weakness, instability with movement, tenderness, and "clicking" in his right knee, which   resulted in limitations in his daily function, to include difficulty with prolonged sitting, standing, and ambulation.   

The RO indicated that the 10 percent rating for the Veteran's right knee disability was being rated under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 represents arthritis due to trauma, substantiated by X-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) (i.e., less than 10 percent rating), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints, or 2 or more minor joint groups, and a 20 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more joints, or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

In August 2010, the Veteran underwent a VA examination of the right knee.  At that time, he complained of weakness, stiffness, locking, pain, and feelings of "giving way."  The Veteran denied problems with fatigability or lack of endurance.  When questioned, the Veteran indicated that he experienced flare-ups, as frequent as six times per day, precipitated by physical activity and prolonged sitting, but reported no incapacitating episodes within the past 12 months.  

Upon physical examination, the Veteran exhibited a normal gait pattern.  He presented with muscle guarding with movement, but no edema or deformity.  The VA examiner noted no instability, subluxation, locking pain, crepitus, genu recurvatum, or ankylosis.  Range-of-motion measurements for the right knee demonstrated full flexion (to 140 degrees) with pain beginning at end-range, but a 5 degree limitation in extension with pain beginning at end-range.  There was no change in the Veteran's range of motion with repetitive testing.  The VA examiner indicated that stability testing of the knee ligaments and menisci were all within normal limits bilaterally.  The examiner noted that the Veteran's right knee function was not additionally limited by pain, fatigue, weakness, or lack of endurance or coordination after repetitive use.  

Radiographic studies of the Veteran's right knee showed evidence of advanced degenerative arthritis of the medial tibiofemoral compartment and mild degenerative arthritis of the anterior (patellofemoral) compartment.  The VA examiner diagnosed the Veteran with degenerative arthritis of the right knee with pain on range of motion.  The examiner further indicated that the effect of the Veteran's right knee disability on his usual occupation and daily life was reflected in difficulty with bending, lifting, kneeling, squatting, and prolonged standing or walking.  
  
The record contains two subsequent VA treatment records pertaining to the right knee.  A January 2011 VA treatment record indicated that the Veteran sought treatment for his right knee.  Upon physical examination, the VA treating physician noted no "clear endpoint" with Lachman's test bilaterally, but indicated no complaints of pain and that the right knee examination was otherwise within normal limits.  A January 2012 VA treatment record indicated that the Veteran underwent ACL reconstruction of the right knee in November 2011 by a private orthopedic surgeon.  The VA treating physician indicated that the Veteran presented without pain, edema, or tenderness.  Upon physical examination, the VA physician further noted a "tight ACL" in the right knee, and slight ACL laxity in the left knee.  

The record also contains a private medical report of a magnetic resonance imaging study of the Veteran's right knee ordered by the Veteran's private physician.  This report showed evidence of chronic degenerative arthritis of the medial tibiofemoral compartment, an absent ACL consistent with a complete tear, and degeneration with a possible tear of the medial meniscus.  

The Veteran was afforded another VA examination of the right knee in March 2014.  At that time, he complained of pain at the medial and inferior aspects of his right knee.  The Veteran reported undergoing right ACL reconstruction with medial meniscectomy in 2011, with a subsequent surgery in 2012 for removal of surgical hardware.  The VA examiner indicated that the Veteran did not experience flare-ups affecting right knee function, nor did he experience recurrent patellar subluxation or dislocation.  

Upon physical examination, range-of-motion measurements of the right knee demonstrated 135 degrees of flexion with pain beginning at 130 degrees, and full extension with pain beginning at end-range.  There was no change in the Veteran's range of motion with repetitive testing.  The VA examiner indicated that stability testing of the knee ligaments were all within normal limits bilaterally.  

Radiographic studies of the Veteran's right knee showed evidence of moderate osteoarthritis of the medial tibiofemoral compartment and mild osteoarthritis of the lateral tibiofemoral and patellofemoral (anterior) compartments.  The pertinent diagnoses noted were torn right ACL and medial meniscus status post surgical intervention, and osteoarthritis of the right knee.  The VA examiner indicated that the Veteran's right knee disability resulted in a loss of function, specifically pain with movement, disturbances in locomotion, and interference with sitting, standing, and weight bearing.  However, the examiner noted that the Veteran's right knee disability did not affect his ability to work.  

In consideration of both VA examinations, the Board finds that the Veteran's right knee disability has demonstrated a noncompensable limitation in motion during the entire initial rating period on appeal.  At worst, the Veteran's right knee disability presented with a limitation of extension to 5 degrees during the August 2010 VA examination, and a limitation of flexion to 130 degrees during the March 2014 VA examination.  Both limitations in motion meet the criteria of a noncompensable rating under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  

Based on the above, the evidence of record does not establish that the Veteran's right knee disability warrants evaluation in excess of 10 percent disabling for any period on appeal.  The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca for the entire appeal period, specifically the additional limitations of motion due to pain, fatigability, and weakness, in reaching its finding that the Veteran has limitation of motion to a noncompensable degree.  Although the record contained reports that the Veteran experienced pain during movement testing, such finding does not provide for a higher disability rating in this case.  Indeed, the DeLuca factors go to additional loss of function caused by limitation of motion due to pain, fatigability, and weakness.  As discussed above, even with consideration of the additional limitation of motion due to pain, the Veteran's right knee disability only manifests limitation of motion to a noncompensable degree.  Therefore, the Board finds that the 10 percent rating currently assigned under Diagnostic Codes 5003 and 5010 is appropriate, and a higher rating is not warranted.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his right knee disability.  See Schafrath, 1 Vet App. at 595.  In this regard, as noted above, the Veteran had near full range of motion during the appeal period even with consideration of pain (i.e., no limitation of motion even warranting a 10 percent rating under Diagnostic Codes 5260 or 5261); therefore, a higher initial disability rating in excess of 10 percent is not warranted under Diagnostic Code 5260 for limitation of flexion or Diagnostic Code 5261 for limitation of extension.  38 C.F.R. § 4.71a.  Further, the evidence does not show either compensable limitation of motion of extension (to 10 degrees) or compensable limitation of motion of flexion (to 45 degrees) as to warrant separate compensable ratings for both limitation of extension and limitation of flexion.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  

The Board has also considered application of Diagnostic Code 5257, which refers to recurrent subluxation or lateral instability of the knee joint.  Diagnostic Code 5257 provides for a 10 percent evaluation where the recurrent subluxation or lateral instability is "slight," a 20 percent evaluation where the subluxation or lateral instability is "moderate," and a 30 percent evaluation where the subluxation or lateral instability is "severe."  38 C.F.R. § 4.71a. 

In this regard, the Veteran indicated during the August 2010 VA examination that he experienced episodes of his right knee "giving way."  Subsequently, in his November 2010 Notice of Disagreement, the Veteran indicated that he had instability with movement in his right knee.  Similarly, in a statement attached to his August 2012 Substantive Appeal to the Board, the Veteran reported having an "unstable knee."  While the Veteran contends that his knee is unstable during the appeal period, his use of the words "instability" and "unstable" does not warrant a finding of lateral instability or recurrent subluxation, which are the specific criteria under Diagnostic Code 5257.  In fact, the objective evidence of record demonstrates no lateral instability or recurrent subluxation of the right knee.  The report of the August 2010 VA examination noted no instability, subluxation, or dislocation, and further noted normal ligament stability testing.  While bilateral laxity was noted with ACL testing on the January 2011 VA treatment record (no clear endpoint with Lachman's test), there was no indication from the VA physician that this finding was indicative of joint instability or even abnormal displacement in the joint motion.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1012 (32nd ed. 2012) (defining "laxity" as "slackness or displacement (whether normal or abnormal) in the motion of a joint").  In addition, both the August 2010 and the March 2014 VA examination reports noted normal joint stability testing and no subluxation or dislocation of the right knee joint.  

The Board acknowledges that the Veteran has reported that his right knee would give out, or otherwise feel unstable.  While the Board finds his contentions competent, and even credible, the Board finds more probative the clinical testing conducted by medical professionals specifically to determine the presence and extent of lateral instability.  Based on the results of that testing, which are uniformly negative throughout the appeal period, the Board finds that there is no lateral instability or recurrent subluxation of the right knee during the entire initial rating period on appeal, and a separate rating under Diagnostic Code 5257 is not warranted.  See 38 C.F.R. § 4.71a.  

The Board has further considered application of Diagnostic Codes 5258 and 5259, both referring to symptomatic conditions involving the semilunar cartilage, as the record indicates the Veteran underwent a medial meniscectomy of the right knee during the appeal period.  Under Diagnostic Code 5258, the maximum 20 percent rating is assigned where there is evidence of dislocated semilunar cartilage (meniscus), with frequent episodes of "locking," pain, and effusion in the joint.  38 C.F.R. § 4.71a.  The Board finds that a rating under Diagnostic Code 5258 is not warranted.  While the August 2010 VA examination report included "locking" as one of the Veteran's complaints, the VA examiner indicated no locking pain or effusion present upon physical examination.  Additionally, the examiner indicated that stability testing of the menisci was normal.  While the Board finds the Veteran competent to report symptoms he perceived, and credible in such reports, the Board finds more probative the clinical testing conducted by medical professionals specifically to determine the presence and extent of semilunar cartilage pathology.  Based on the results of that testing, which are uniformly negative, the Board finds that there was no dislocation of the semilunar cartilage with frequent episodes of "locking," pain, or effusion in the right knee during the entire initial rating period on appeal, and a separate rating under Diagnostic Code 5258 is not warranted.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5259, the maximum 10 percent rating is assigned where a veteran presents with symptoms associated with the surgical removal of semilunar cartilage.  38 C.F.R. § 4.71a.  The Board finds that a separate rating under Diagnostic Code 5259 is not warranted.  The March 2014 VA examination report indicated that the Veteran underwent a right knee medial meniscectomy in November 2011.  Additionally, the March 2014 examination report indicated the Veteran continued to report pain and decreased function following surgical intervention.  As the Board finds the Veteran competent and credible in his reports of pain following surgical removal of semilunar cartilage, the Board finds that the Veteran has met the criteria for a 10 percent rating under Diagnostic Code 5259.  However, VA's General Counsel explained in VAOPGCPREC 9-98 (August 14, 1998), that removal of semilunar cartilage may result in complications producing loss of motion, and, consequently, Diagnostic Code 5259 contemplates limitation of motion as a symptom so as to warrant consideration of the holding in Deluca.  While there are findings of pain, the Board finds that this symptom is reasonably contemplated and has been addressed in the rating currently assigned under Diagnostic Codes 5003, 5010, 5260, and 5261 (limitation of motion objectively confirmed by painful motion).  Therefore, to award the Veteran a disability rating based on limitation of motion, albeit noncompensable, and a separate disability rating under Diagnostic Code 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261- 62.  

Finally, the evidence, as a whole, does not reveal ankylosis, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum; therefore, the criteria of Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a.  

For these reasons, the Boards finds the preponderance of the evidence weighs against the assignment of a higher initial evaluation in excess of 10 percent for a right knee disability for the entire initial rating period on appeal.  Further, the Board does not find that the initial rating assigned for the Veteran's right knee disability should be higher for any other separate period based on the facts found during the appeal period.  As such, a higher initial rating evaluation in excess of 10 percent for the service-connected right knee disability is not warranted.  38 C.F.R. §§ 4.3, 4.7; see Fenderson, 12 Vet. App. at 126.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's knee disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5003, 5010, 5256-5263, specifically provide for disability ratings based on arthritis and limitation of motion that is noncompensable, including limitation of motion due to pain and other limiting factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.71a; see also DeLuca at 202.  

In this case, considering the lay and medical evidence, the Veteran's right knee disability has been manifested by pain, including with prolonged standing and ambulation, and arthritis (diagnosed as degenerative arthritis; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provide for rating by analogy based on similar functions, anatomical location, and symptomatology).  The record includes complaints of locking and giving way of the right knee.  As discussed above the weight of the lay and medical evidence does not demonstrate dislocation of the semilunar cartilage with frequent episodes of locking, pain or effusion of the right knee.  

The Board further considered the Veteran's functional limitations of difficulties in squatting, kneeling, bending, lifting, and prolonged sitting, standing, or walking.  The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (2013).  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms while sitting, standing, walking, bending, lifting, kneeling and squatting, on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's right knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Moreover, the Board has considered whether the issue of entitlement to a total disability based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected right knee disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is service connected for a right knee disability.  VA treatment records during the appeal period indicate that the Veteran was employed during the appeal period, and the March 2014 VA examiner indicated that the Veteran's right knee disability did not affect his ability to work.  Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal. 


ORDER

A higher initial evaluation in excess of 10 percent for a right knee disability is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


